In a proceeding by testatrix’ surviving spouse pursuant to section 145-a of the Surrogate’s Court Act, to determine his right, under section 18 of the Decedent Estate Law, to elect to take as in intestacy his share of his deceased wife’s estate, the coexecutor and cotrustee Herrmann appeals from so much of a resettled decree of the Surrogate’s Court, Westchester County, dated February 1, 1961, as directed him to pay $712.50 to respondent Raymond M. Kahn, petitioner’s attorney, for legal services and disbursements. On a prior appeal this court affirmed so much of said resettled decree of the Surrogate’s Court, as declared that the provisions in the will for said surviving spouse were adequate and, consequently that he had no right of election (Matter of Greene, 14 A D 2d 544). Decree, insofar as appealed from, affirmed, with costs to respondent Kahn payable out of the estate. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Rabin, JJ., concur.